DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 10 December 2020:
	Claims 1, 34 and 46-47 are amended.
	Claims 2-24, 27 and 39 are canceled.
	Claims 1, 25-26, 28-38 and 40-47 are pending.


Allowable Subject Matter
Claims 1, 25-26, 28-38 and 40-47 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for executing an operation by a circuit, that may include executing a first operation to process an input data, the circuit generating during the execution of the first operation a first signal, and executing in the circuit a second operation receiving the input data and configured to add to the first signal, between first and second instants during the execution of the first operation, a continuous second signal. A combination of the first and second signal forming a resultant signal in which the second signal may be indistinctly measurable with the first signal from outside of the circuit. The second signal and the resultant signal varying as a function of the input data.

The closest prior art are as follows:

BENOIT at al. (U.S. PGPub. 2016/0261403) discloses techniques for implementing a cryptographic process performing operations in parallel on both valid and irrelevant data to prevent differentiation of the operations based on an encryption key content. A control entity switches or points valid data to appropriate CPU(s) that are responsible for operations such as squaring or multiplying. Irrelevant data is also switched or pointed to appropriate CPU(s) that execute operations in parallel with the CPU(s) operating on the valid data. The distributed technique contributes to obscuring side channel analysis phenomena from observation, such that cryptographic operations cannot easily be tied to the content of the encryption key. However, unlike the instant invention, Benoit does not disclose “the circuit producing, during the execution of the second operation, a second signal in the form of second electromagnetic radiation or a second power consumption signal, the second signal being continuous, different from the first signal and mixing with the first signal between the first instant and the second instant to produce a resultant signal”.

Bachmaier et al. (U.S. PGPub. 2009/0146528) discloses techniques for controlling a capacitive charge, in particular a piezoelectric actuator has a signal generator which is used to control a first end step which is used to produce a discrete signal on the capacitive charge. The device has a second end step which is used to generate a continuous signal on the capacitive charge. However, unlike the instant invention, Bachmaier does not disclose “wherein the generation of the first signal and the second signal between the first instant and the second instant forms a resultant signal measurable as power consumption or electromagnetic radiation from outside of the circuit”.

Gilhousen et al. (U.S. Patent 5,309,474) discloses techniques for communicating information signals using spread spectrum communication techniques. PN sequences are constructed that provide orthogonality between the users so that mutual interference will be reduced, allowing higher capacity and better link performance. However, unlike the instant invention, Gilhousen does not disclose “the circuit producing, during the execution of the second operation, a second signal in the form of second electromagnetic radiation or a second power consumption signal, the second signal being continuous, different from the first signal and mixing with the first signal between the first instant and the second instant to produce a resultant signal”.

Chee et al. (U.S. PGPub. 2010/0315145) discloses techniques for generating a plurality of signals, comprising a first signal generation unit, including an input receiving a reference signal, and a plurality of outputs providing a first plurality of output signals being generated based on the reference signal, wherein any two of the output signals have a different phase. However, unlike the instant invention, Chee does not disclose “the circuit producing, during the execution of the second operation, a second signal in the form of second electromagnetic radiation or a second power consumption signal, the second signal being continuous, different from the first signal and mixing with the first signal between the first instant and the second instant to produce a resultant signal”.

Chava et al. (U.S. PGPub. 2008/0130712) discloses techniques for a switched-current oscillator having a DC current source adapted to charge a capacitor so that the capacitor charging time is controlled based on a sequence of (pseudo)randomly selected values, each of those values defining a corresponding charging time. However, unlike the instant invention, Chava does not disclose “the circuit producing, during the execution of the second operation, a second signal in the form of second electromagnetic radiation or a second power consumption signal, the second signal being continuous, different from the first signal and mixing with the first signal between the first instant and the second instant to produce a resultant signal”.

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1, 25-26, 28-38 and 40-47 are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/ANTHONY D BROWN/Primary Examiner, Art Unit 2433